In this action to recover damages for personal injuries, expenses and property damage, plaintiffs appeal from an order of the Appellate Term, which reversed a judgment of the City Court of the City of New York, County of Queens, in favor of plaintiff Margaret Gruber for the sum of $1,000, and of plaintiff Thomas Gruber for the sum of $2,000, together with costs, rendered after trial, upon the verdict of a jury, and dismissed their complaint. Order reversed on the law and the facts, with costs to appellants in this court and in the Appellate Term, and the said judgment of the City Court of the City of New York affirmed. In our opinion, an inference of negligence on the part of the driver of respondent’s automobile could fairly be drawn from the evidence adduced; and the verdict in favor of appellants was neither contrary to the evidence nor excessive. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.